Citation Nr: 0403161	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran testified before the undersigned at an October 
2003 videoconference hearing.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

A preliminary review of the record reveals the matters are 
not ripe for appellate disposition.  The Board will discuss 
the reasons for remand as they apply to each individual 
claim.

As to the veteran's claim of service connection for tinnitus, 
he testified that subsequent to his discharge from service, 
he received private medical care from Frederick S. Barens, 
M.D. for a period of 25 years.  While the veteran reported 
that Dr. Barens had retired, it is unknown whether records 
from his medical practice are existing, and it does not 
appear that attempts have been made to associate these 
records with the veteran's claims folder.   In order to 
comply with the duty to assist, VA must make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from a 
private medical care provider.  38 C.F.R. § 3.159(c)(1).

Therefore, VA should contact the veteran and request that he 
provide sufficient  information to identify and locate the 
existing records of Dr. Barens, to include the address, the 
approximate time frame covered by the records, and the 
condition for which treatment was sought. 38 C.F.R. 
§ 3.159(c)(1)(i).  After obtaining the necessary 
authorizations, VA should attempt to obtain the identified 
treatment records of Dr. Barens, to include a follow-up 
request if a response to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).

As to the veteran's request for service connection for a 
right ankle disability, the Board finds that a VA examination 
is necessary.  Under the VCAA, an examination is necessary to 
make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

In the instant case, service medical records indicate the 
veteran sustained a sprain to his right ankle in February 
1965.  A lay statement was received in December 2003 from the 
veteran's wife.  She indicated that she has known the veteran 
since 1963 and has been married to him since 1968.  The 
veteran's wife further stated that the veteran has suffered 
from right ankle weakness and instability since his in-
service injury.  VA outpatient treatment records dated 
between 1999 and 2001 indicate the veteran has sought 
treatment for right ankle pain and instability.  An entry 
dated in June 2000 notes the veteran's ankle rolled outwards 
and that he fell about 3 times in the last month.  

X-rays taken in June 2000 reveal deformity of the dorsum of 
the navicular with incongruity along the talonavicular joint 
dorsally, resulting in hypertrophic osseous changes.  The 
radiologist noted this was likely post-traumatic in nature 
and related to an osteochondral defect or possibly a 
subchondral cyst formation.  (Italics added).  Additional x-
rays taken in July 2000 indicate the veteran's right ankle 
demonstrated vacuum phenomena of the talonavicular joint, as 
well as irregularity with subchondral cyst formation.  The 
radiologist reported that the findings could be seen in 
crystal deposition disease and gout.  The July 2000 x-ray 
also indicated that there was ossification in the expected 
region of the anterior talofibular ligament, which was 
evidence of prior trauma.   

It is thus not clear from the evidence delineated above 
whether any currently diagnosed disorders of the right ankle 
are related to the veteran's in-service ankle sprain.  
Therefore, as the claims folder does not contain sufficient 
medical evidence to make a decision the claim, an examination 
is necessary. Id.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  VA should contact the veteran and 
request that he provide enough 
information to identify and locate the 
existing records of Dr. Frederick S. 
Barens, to include the address, the 
approximate time frame covered by the 
records, and the condition for which 
treatment was sought. 38 C.F.R. 
§ 3.159(c)(1)(i).  After obtaining the 
necessary authorizations, VA should 
attempt to obtain the identified 
treatment records of Dr. Barens, to 
include a follow-up request if a response 
to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).  All responses 
to the request for records, to include 
negative responses, should be associated 
with the veteran's claims folder.

3.  Once the veteran the development 
above has been completed, arrangements 
should be made with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: 
Orthopedic.  Send the claims folder to 
the examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folder in his/her examination 
report and a copy of this REMAND.  The 
examiner must supply complete rationale 
for any opinions expressed.  The examiner 
is asked to provide an opinion as to 
whether the June and July 2000 right 
ankle x-ray findings are related to a 
February 1965 right ankle sprain.  The 
examiner is asked to make specific 
reference to the veteran's service 
medical records and the VA x-ray reports 
dated in June 2000 and July 2000.

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, VA should readjudicate 
the veteran's claims of entitlement to 
service connection for tinnitus and a 
right ankle condition.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	VITO A. CLEMENTI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




